Citation Nr: 1502282	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1967 to June 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He also perfected an appeal to the Board for service connection for a right shoulder condition with arthritis and for a disability rating higher than 30 percent for his service-connected posttraumatic stress disorder (PTSD).  But in a rating decision since issued in June 2014, he was granted a higher 70 percent rating for his PTSD.  Subsequently, in June 2014, prior to his case being certified to the Board, he withdrew his appeal for the right shoulder condition and PTSD.  38 C.F.R. § 20.204 (2014).  Therefore, those claims are no longer at issue.

In November 2014, in support of his remaining claims for service connection for bilateral hearing loss and tinnitus, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with his claims file, so is of record.  Following the hearing, the Board held the record open for an additional 60 days - so until January 13, 2015 - to allow him time to obtain and submit supporting evidence, especially a nexus letter from someone qualified linking his hearing loss and tinnitus to noise exposure or other activity during his military service, including while engaged in combat.  Inexplicably, however, no such additional evidence or opinion has been submitted since the hearing, and it has now been more than the allotted grace period of 60 days.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

In any event, rather than immediately deciding, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran had a VA compensation examination for these claims in March 2009.  The examiner stated that it appeared the Veteran had hearing loss prior to his service.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted diseases or disabilities.  Quirin, 22 Vet. App. at 396.

In this circumstance, the burden then falls on the government (meaning VA) to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

The Veteran's service treatment records (STRs) reveal that bilateral hearing loss and tinnitus were not noted during his entrance examination.  Thus, it must be presumed, at least initially, that he was in sound health when beginning his service.  Quirin, 22 Vet. App. at 396.

While the March 2009 VA examiner stated that it appeared the Veteran's bilateral hearing loss preexisted service, the examiner did not comment on whether there was the required clear and unmistakable evidence the Veteran's claimed bilateral hearing loss was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  That is to say, the VA examiner did not appear to use the requisite standard of proof to rebut the presumption of soundness.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Another VA audiological examination and opinion therefore are needed to correct these failings, because once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination (audiological evaluation) for the Veteran's claimed bilateral hearing loss and tinnitus.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must first determine whether the Veteran has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.

If it is confirmed the Veteran has bilateral hearing loss sufficiently severe to be considered an actual ratable disability according to this VA regulation (§ 3.385), then the examiner is requested to provide additional comment concerning the following:

(a) Is there clear and unmistakable evidence that the Veteran had bilateral hearing loss when beginning his active duty service in September 1967?

(b) If there is this required clear and unmistakable evidence of pre-existing bilateral hearing loss, is there also additionally the required clear and unmistakable evidence this bilateral hearing loss also was not chronically aggravated by the Veteran's military service, meaning permanently worsened above and beyond its natural progression?

(c) If, instead, it is determined the Veteran did not clearly and unmistakably have pre-existing bilateral hearing loss, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that his current bilateral hearing loss is related or attributable to his service or dates back to his service, especially his complaints of hazardous noise exposure, including artillery fire, while serving in Vietnam.

(d) With regards to the tinnitus, a medical nexus opinion is needed concerning the etiology of this condition, as well, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it, too, is related or attributable to the Veteran's military service from September 1967 to June 1969, even if not complained about, diagnosed, or treated during his service.

It is essential in providing responses to these questions that the designated examiner adhere to the differing standards of proof. 

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

"Very likely" obviously is supportive of the claim.  The term "as likely as not" means at least 50-percent probability and is equally favorable to the claim.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of causation as it is to find against it.  "Unlikely" obviously tends to go against the claim.

The examiner must discuss the underlying reasoning or rationale supporting his or her opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

